MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	12	
Docket:	   Wal-16-149	
Argued:	   October	25,	2016	
Decided:	  January	19,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                             GUARDIANSHIP	OF	ISABELLA	ARD	
	
	
HJELM,	J.	

        [¶1]	 	 In	 2012,	 the	 Waldo	 County	 Probate	 Court	 (Longley,	 J.)	 appointed	

Nicole	Tucker	as	the	guardian	of	her	niece,	Isabella	Ard,	who	is	now	five	years	

old,	 and	 awarded	 Isabella’s	 paternal	 grandmother,	 Serena	 Ard,	 rights	 of	

contact	 with	 the	 child.	 	 In	 2015	 and	 2016,	 Tucker	 and	 Ard1	 filed	 a	 series	 of	

motions	 relating	 to	 the	 terms	 of	 the	 guardianship	 and	 Ard’s	 contact	 rights.		

After	hearing,	the	court	denied	the	motions.		Additionally,	on	a	motion	filed	by	

Ard,	 the	 court	 found	 Tucker’s	 attorney,	 Susan	 Thiem,	 in	 contempt	 and	

sanctioned	 her.	 	 Both	 Tucker	 and	 Attorney	 Thiem	 appeal	 the	 judgment.	 	 We	

affirm	the	order	denying	Tucker’s	motion	but	vacate	the	contempt	finding	and	

order	of	sanctions	against	Attorney	Thiem.		




    1		In	this	opinion,	we	refer	to	Serena	Ard,	Isabella’s	paternal	grandmother,	as	“Ard.”	
2	

                                            I.		BACKGROUND	

	         [¶2]	 	 This	 case	 stems	 from	 an	 ongoing	 conflict	 between	 relatives	 of	

Isabella	 regarding	 who	 should	 be	 the	 child’s	 guardian	 due	 to	 her	 parents’	

inability	to	care	for	her.		Shortly	after	Isabella	was	born	in	June	2011,	Tucker,	

her	 maternal	 aunt,	 filed	 a	 petition	 to	 be	 appointed	 Isabella’s	 guardian,	 to	

which	the	parents	agreed.		Ard	initially	contested	the	petition	but	ultimately	

also	 consented	 to	 it.	 	 The	 resulting	 order,	 issued	 in	 May	2012,	 appointed	

Tucker	 as	 Isabella’s	 full	 guardian	 and	granted	Ard	specified	 rights	 of	 contact	

with	the	child.2		The	court	appointed	Attorney	Thiem	to	represent	Tucker	in	

February	 2013,	 when	 several	 motions	 relating	 to	 the	 guardianship	 were	

pending	and	subsequently	adjudicated.3		

          [¶3]	 	 In	 April	 2015,	 Ard	 filed	 a	 motion	 seeking	 to	 increase	 her	 contact	

with	Isabella,	and	in	May	2015,	Ard	filed	a	motion	for	the	court	to	hold	Tucker	

in	contempt	based	on	an	allegation	that	Tucker	was	not	permitting	her	to	see	

Isabella.		Three	months	later,	Tucker	moved	to	terminate	Ard’s	contact	rights	

until	 counselors	 at	 a	 family	 treatment	 facility	 determined	 whether	 such	

     2		No	party	has	challenged	the	court’s	authority	to	award	contact	rights	to	a	third	party.		

     	
     3	 	 The	 court	 amended	 the	 guardianship	 order	 in	 July	 2013,	 but	 the	 changes	 to	 the	 May	2012	

order	 are	 not	 material	 to	 the	 issues	 presented	 here.	 	 Although	 the	 July	 2013	 order	 referred	 to	
Tucker	 as	 a	 limited	 guardian,	 the	 order	 does	 not	 appear	 to	 have	 altered	 Tucker’s	 status	 as	 a	 full	
guardian,	 as	 the	 parties	 agreed	 at	 oral	 argument.	 	 A	 limited	 guardianship	 of	 a	 minor	 typically	
reserves	rights	to	the	child’s	parents,	but	the	May	2012	and	July	2013	orders	did	not	do	so.		See,	e.g.,	
Guardianship	of	Kean	R.	IV.,	2010	ME	84,	¶	7,	2	A.3d	340	(citing	18-A	M.R.S.	§	5-105	(2016)).		
                                                                                      3	

contact	was	in	Isabella’s	best	interest	following	an	allegation	that	Isabella	had	

been	assaulted	by	another	child	during	a	visit	with	Ard.			

      [¶4]		The	court	began	a	hearing	on	those	motions	on	September	8,	2015.		

A	 transcript	 of	 that	 hearing	 date	 has	 not	 been	 included	 in	 the	 record	 on	

appeal.		The	hearing	was	not	completed	that	day,	and	the	court	scheduled	it	to	

resume	 on	 October	 27.	 	 On	 October	 19,	 Tucker	 filed	 a	 motion	 pro	 se	 to	

continue	the	hearing	on	the	ground	that	Attorney	Thiem	had	told	her	that	the	

Probate	 Court	 judge	 was	 biased	 against	 Attorney	 Thiem,	 and	 thus	 that	 it	

would	 not	 be	 in	 Tucker’s	 interest	 for	 that	 representation	 to	 continue.	 	 The	

court	rescheduled	the	hearing	for	November	24,	2015.		Attorney	Thiem	then	

filed	a	motion	to	withdraw	as	Tucker’s	counsel	on	October	27.			

      [¶5]		The	court	addressed	the	motion	to	withdraw	at	the	November	24	

hearing,	where	Ard’s	attorney	argued	that	Attorney	Thiem	should	be	ordered	

to	pay	Ard’s	attorney	fees	for	time	spent	preparing	for	the	hearing.		The	court	

treated	this	as	an	oral	motion	for	sanctions	and	granted	Attorney	Thiem	time	

to	 respond	 in	 writing.	 	 The	 hearing	 proceeded,	 with	 Attorney	 Thiem	

continuing	 to	 represent	 Tucker	 despite	 the	 pending	 withdrawal	 motion.	 	 At	

the	 hearing,	 Tucker	 testified	 that	 she	 knew	 her	 decision	 to	 prevent	

subsequent	 contact	 between	 Isabella	 and	 Ard	 violated	 the	 court’s	 order,	 but	
4	

she	 nonetheless	 sought	 to	 suspend	 the	 contact	 pending	 an	 investigation	 into	

the	assault	allegation.		

       [¶6]		Several	days	later,	on	December	1,	Ard	filed	a	“motion	for	attorney	

fees”	 of	 $7,764,	 later	 corrected	 to	 $7,964.	 	 In	 the	 written	 motion,	 Ard	 stated	

that	she	was	withdrawing	the	oral	motion	for	attorney	fees	against	Attorney	

Thiem	 but	 was	 seeking	 attorney	 fees	 from	 Tucker	 under	 Rule	66,	 based	 on	

Tucker’s	 testimony	 that	 she	 had	 prevented	 Ard	 from	 having	 contact	 with	

Isabella	in	violation	of	the	court	order.		See	M.R.	Civ.	P.	66.		Through	Attorney	

Thiem,	Tucker	objected	to	the	motion,	arguing	in	part	that	the	motion	seeking	

sanctions	 should	 be	 denied	 because	 it	 did	 not	 comply	 with	 the	 Rule	 66	

procedure	for	contempt	motions.			

       [¶7]	 	 Having	 not	 yet	 issued	 a	 final	 decision	 on	 the	 pending	 motions	

relating	 to	 Ard’s	 rights	 of	 contact,	 the	 court	 issued	 three	 “interim	 orders”	 in	

December	2015,	and	January	and	February	2016,	setting	out	specific	contact	

schedules	 between	 Ard	 and	 Isabella.	 	 Ard	 filed	 motions	 in	 January	 and	

February	2016	“for	hearing	[and]	additional	sanctions”	and	for	“an	immediate	

hearing	 for	 additional	 sanctions”	 against	 Tucker	 for	 her	 alleged	 contempt	 of	

court.		The	court	held	a	hearing	on	those	motions	on	February	11.		Attorney	

Thiem	 was	 absent	 due	 to	 a	 scheduling	 conflict,	 but	 Tucker	 was	 present	 and	
                                                                                        5	

represented	by	a	different	attorney.		The	hearing	concluded	without	the	court	

issuing	an	order	on	the	motions	for	sanctions	against	Tucker.			

      [¶8]		One	week	later,	on	February	18,	Ard	filed	an	“amended	motion	for	

attorney	fees	and	out-of-pocket	expenses,”	which	she	explicitly	characterized	

as	 a	 Rule	 66	 motion.	 	 She	 again	 asserted	 that	 she	 was	 entitled	 to	 “a	

compensatory	 monetary	 penalty	 for	 the	 continuing	 contempt	 of	 this	 court’s	

orders.”	 	 Importantly	 for	 this	 appeal,	 the	 motion	 was	 directed	 against	 both	

Tucker	and	Attorney	Thiem	“jointly	and	severally,”	and	stated	that	Tucker	had	

testified	that	she	violated	court	orders	based	on	advice	from	Attorney	Thiem.		

In	the	motion,	Ard	sought	more	than	$12,000	in	attorney	fees.		Ard	did	not	ask	

the	court	to	issue	a	contempt	subpoena,	see	M.R.	Civ.	P.	66(d)(2)(B),	and	the	

record	does	not	indicate	that	the	court	did	so	on	its	own	initiative.			

	     [¶9]	 	 On	 March	 11,	 2016,	 the	 court	 issued	 an	 order	 on	 all	 pending	

motions.		The	order	granted	Ard’s	February	18	motion	for	sanctions	as	against	

Attorney	Thiem,	who	had	not	filed	a	response.		The	court	found	that	Attorney	

Thiem	had	caused	delays	in	the	proceedings	that	created	“additional	expenses	

and	 fees	 for	 all,”	 that	 she	 “allowed	 her	 client	 to	 continue	 to	 violate	 court	

orders,”	and	that	she	was	“complicit[]	in	[Tucker’s]	ongoing	willful	violations	

of	court	orders.”		The	court	then	ordered	that	Attorney	“Thiem	(not	her	client)	
6	

pay	expenses,	including	fees	resulting	from	her	actions	in	this	case,”	and	that	

Ard	file	an	updated	attorney	fee	affidavit.		In	the	order,	the	court	denied	the	

“remaining	motions,”	which	were	Tucker’s	motion	to	terminate	Ard’s	contact	

rights,	 Ard’s	 motion	 to	 increase	 her	 contact	 with	 Isabella,	 Ard’s	 motions	 for	

contempt	 and	 sanctions	 against	 Tucker,	 and	 Attorney	 Thiem’s	 motion	 to	

withdraw.		

        [¶10]	 	 Pursuant	 to	 the	 March	 11	 order,	 Ard	 subsequently	 filed	 an	

affidavit	claiming	attorney	fees	in	excess	of	$15,000	and	approximately	$600	

in	lost	wages	and	babysitting	expenses	allegedly	incurred	by	Ard.		The	record	

does	 not	 indicate	 that	 the	 court	 ever	 specified	 the	 amount	 Attorney	 Thiem	

would	be	required	to	pay	pursuant	to	the	March	11	order.	

	       [¶11]		Tucker	and	Attorney	Thiem	timely	appealed.4		

                                            II.		DISCUSSION	

        [¶12]	 	 Tucker	 argues	 that	 the	 court	 erred	 by	 denying	 her	 motion	 to	

terminate	 Ard’s	 visitation	 rights,	 and	 Attorney	 Thiem	 argues	 that	 the	 court	

abused	 its	 discretion	 by	 sanctioning	 her	 when	 the	 contempt	 procedures	

required	by	Rule	66	were	not	followed.		We	address	these	arguments	in	turn.		


   4		On	its	face,	the	Notice	of	Appeal	does	not	clearly	state	whether	Attorney	Thiem	filed	the	appeal	

on	 behalf	 of	 Tucker	 or	 personally.	 	 Because	 the	 accompanying	 statement	 of	 issues	 on	 appeal,	 see	
M.R.	App.	P.	2(a)(2),	lists	challenges	that	would	be	pursued	by	each	of	them,	we	treat	both	Tucker	
and	Attorney	Thiem	as	appellants.	
                                                                                                    7	

A.	     Tucker’s	Motion	to	Terminate	Visitation	

	       [¶13]		Tucker	appeals	from	the	order	denying	her	motion	to	terminate	

Ard’s	 court-ordered	 rights	 of	 contact	 with	 Isabella	 until	 counselors	 could	

determine	whether	contact	with	Ard	was	in	Isabella’s	best	interest	following	

the	report	of	an	assault.		

        [¶14]		“When	an	order	of	the	Probate	Court	is	appealed,	we	defer	to	the	

Probate	Court	on	factual	findings	unless	they	are	clearly	erroneous.”		Estate	of	

Greenblatt,	2014	ME	32,	¶	12,	86	A.3d	1215	(quotation	marks	omitted).		As	the	

moving	party,	Tucker	had	the	burden	of	proof	in	the	trial	court,	and	therefore	

she	must	demonstrate	on	appeal	“that	a	contrary	finding	is	compelled	by	the	

evidence.”		Dickens	v.	Boddy,	2015	ME	81,	¶	12,	119	A.3d	722.			

        [¶15]		The	court	summarily	denied	Tucker’s	motion.		In	the	absence	of	a	

motion	 for	 findings	 of	 fact,	 see	 M.R.	 Civ.	 P.	 52(a),5	 we	 assume	 that	 the	 court	

“found	 all	 of	 the	 facts	 needed	 to	 support	 its	 decision	 if	 those	 facts	 are	

supported	by	competent	evidence.”		Gray	v.	TD	Bank,	N.A.,	2012	ME	83,	¶	15,	

45	 A.3d	 735	 (citing	 Sutherland	 v.	 Morrill,	 2008	 ME	 6,	 ¶¶	 4-5,	 940	 A.2d	 192).		

Further,	because	Tucker	has	not	provided	a	complete	transcript	of	the	hearing	

that	 resulted	 in	 the	 order	 from	 which	 she	 appeals,	 we	 will	 assume	 that	 the	



    5		Maine	Rule	of	Civil	Procedure	52	applies	in	Probate	Court	proceedings.		M.R.	Prob.	P.	52.	
8	

court’s	 inferred	 findings	 “are	 supported	 by	 sufficient	 competent	 evidence	 in	

the	record.”		Springer	v.	Springer,	2009	ME	118,	¶	8,	984	A.2d	828.			

       [¶16]	 	 Under	 these	 circumstances,	 we	 can	 find	 no	 error	 in	 the	 court’s	

factual	determinations	and	will	not	disturb	its	denial	of	Tucker’s	motion.	

B.	    Order	of	Sanctions	against	Attorney	Thiem		

       [¶17]	 	 Attorney	 Thiem	 argues	 that	 the	 court	 erred	 by	 granting	 Ard’s	

Rule	66	motion	against	her	and	imposing	an	order	of	sanctions,	because	Ard’s	

motion	 and	 the	 procedure	 used	 by	 the	 court	 did	 not	 comply	 with	 the	

requirements	 for	 contempt	 proceedings	 established	 in	 Maine	 Rule	 of	 Civil	

Procedure	66.		We	agree.		

       [¶18]	 	 We	 review	 a	 judgment	 of	 civil	 contempt	 for	 an	 abuse	 of	

discretion.	 	 Sullivan	 v.	 Tardiff,	 2015	 ME	 121,	 ¶	 17,	 124	 A.3d	 652.	 	 As	 to	 a	

court’s	 interpretation	 and	 application	 of	 the	 Maine	 Rules	 of	 Civil	 Procedure,	

we	 exercise	 de	 novo	 review	 and	 “look	 to	 the	 plain	 language	 of	 the	 rules	 to	

determine	their	meaning.”		Gauthier	v.	Gerrish,	2015	ME	60,	¶	9,	116	A.3d	461	

(quotation	marks	omitted).			

       [¶19]	 	 When	 the	 court	 issued	 its	 March	 11,	 2016,	 order	 sanctioning	

Attorney	Thiem,	there	were	five	pending	contempt	motions	filed	by	Ard.		Only	

Ard’s	 motion	 of	 February	 18,	 2016,	 however,	 was	 directed	 against	 Attorney	
                                                                                      9	

Thiem;	 each	 of	 the	 other	 motions	 sought	 sanctions	 solely	 against	 Tucker.		

Therefore,	 only	 the	 February	 18	 motion	 could	 have	 been	 the	 basis	 for	 the	

court’s	 order	 sanctioning	 Attorney	 Thiem.	 	 We	 examine	 that	 motion	 and	 the	

process	surrounding	it.	

      [¶20]		In	her	motion,	Ard	stated	that	she	filed	it	“pursuant	to	Rule	66	of	

the	Maine	Rules	of	Civil	Procedure,”	which	governs	the	contempt	process.		Ard	

also	 asserted	 in	 the	 motion	 that	 its	 purpose	 was	 to	 obtain	 a	 “compensatory	

monetary	 remedy”	 and	 “remedial	 compensation”	 caused	 by	 “the	 continuing	

contempt	of	[the]	court’s	orders”	granting	Ard	contact	rights	with	Isabella.		On	

that	 basis,	 Ard	 sought	 the	 issuance	 of	 a	 contempt	 order	 against	 Attorney	

Thiem	because	of	Attorney	Thiem’s	alleged	role	advising	Tucker	not	to	allow	

contact	between	Ard	and	Isabella	in	violation	of	a	court	order.			

      [¶21]	 	 “A	 remedial	 sanction	 is	 a	 sanction	 imposed	 to	 coerce	 the	

termination	 of	 an	 ongoing	 contempt	 or	 to	 compensate	 a	 party	 aggrieved	 by	

contempt.”		M.R.	Civ.	P.	66(a)(2)(C).		Ard’s	February	18	contempt	motion	must	

be	seen	as	one	for	remedial	sanctions,	not	just	because	Ard	characterized	her	

relief	 that	 way,	 but	 because	 the	 nature	 of	 the	 sanctions	 she	 sought	 against	

Attorney	 Thiem—reimbursement	 for	 attorney	 fees	 and	 other	 expenses	 that	
10	

Ard	 claims	 were	 precipitated	 by	 Attorney	 Thiem’s	 allegedly	 contemptuous	

conduct—falls	squarely	within	the	definition	of	a	remedial	sanction.		See	id.		

       [¶22]		Rule	66(d)	establishes	a	comprehensive	procedure	to	determine	

the	 imposition	 of	 remedial	 sanctions.	 	 A	 party’s	 motion	 to	 initiate	 a	 plenary	

remedial	proceeding	“shall	be	under	oath	and	set	forth	the	facts	that	give	rise	

to	the	motion	or	shall	be	accompanied	by	a	supporting	affidavit	setting	forth	

the	 relevant	 facts.”	 	 M.R.	 Civ.	 P.	 66(d)(2)(A).	 	 An	 “attorney’s	 signature	 [on	 a	

court	filing]	.	.	.	does	not	satisfy	the	procedural	requirements	of	Rule	66”	that	a	

motion	be	under	oath.		Estate	of	Steven	L.	Lake,	2016	ME	64,	¶	9,	138	A.3d	483.		

Ard’s	 motion	 was	 not	 under	 oath,	 however,	 and	 the	 only	 affidavit	

accompanying	 her	 motion	 contained	 billing	 records	 to	 support	 Ard’s	

requested	 attorney	 fees.	 	 Where	 “the	 motion	 for	contempt	.	 .	 .	 was	 neither	

verified	 nor	 submitted	 with	 an	 accompanying	affidavit,	 the	 court	 erred	 in	

proceeding	 on	 the	 patently	 inadequate	motion.”	 	 Id.	 	 On	 this	 basis	 alone,	 the	

court	committed	error	in	entertaining	Ard’s	motion.	

       [¶23]	 	 Additionally,	 after	 a	 contempt	 motion	 is	 filed,	 the	 court	 is	

required	to	set	the	motion	for	hearing	and	issue	a	contempt	subpoena,	which	

must	allow	the	respondent	a	reasonable	time	to	file	an	answer	and	prepare	a	

defense.	 	 M.R.	 Civ.	 P.	 66(d)(2)(B).	 	 The	 order	 must	 also	 direct	 the	 movant	 to	
                                                                                                           11	

serve	 the	 contempt	 subpoena	 and	 either	 the	 contempt	 motion	 or	 the	 court	

order	on	the	respondent.		M.R.	Civ.	P.	66(d)(2)(C).		Service	must	be	made	“by	

an	officer	qualified	to	serve	civil	process.”		Id.		Here,	the	court	did	not	set	the	

matter	 for	 hearing,	 issue	 a	 contempt	 subpoena,	 or	 issue	 an	 order	 of	 service,	

and	 there	 is	 no	 suggestion	 in	 the	 record	 that	 Ard	 properly	 served	 Attorney	

Thiem	with	the	motion—all	of	which	are	required	by	Rule	66.6		A	court	may	

not	 issue	 an	 order	 of	 contempt	 when	 it	 fails	 to	 issue	 a	 contempt	 subpoena	

absent	 “unique	 circumstances”	 that	 are	 not	 present	 here.	 	 Cayer	 v.	 Town	 of	

Madawaska,	 2009	 ME	 122,	 ¶	 9,	 984	 A.2d	 207	 (holding	 that	 the	 absence	 of	 a	

contempt	subpoena	did	not	vitiate	the	contempt	order	where	the	court	held	a	

nontestimonial	 hearing	 and	 allowed	 the	 parties	 to	 submit	 written	 evidence	

and	 argument).	 	 Because	 the	 court	 failed	 to	 issue	 a	 subpoena	 and	 hold	 a	

hearing	 or	 otherwise	 allow	 Attorney	 Thiem	 an	 opportunity	 to	 submit	

evidence	or	otherwise	be	heard,	the	contempt	order	cannot	stand.	

        [¶24]	 	 Because	 Ard’s	 motion	 did	 not	 satisfy	 the	 procedural	

requirements	of	Rule	66	and	because	the	court	did	not	implement	the	process	

required	 by	 that	 Rule,	 we	 vacate	 the	 order	 issued	 against	 Attorney	 Thiem.		


   6	 	 Ard	 argued	 on	 appeal	 that	 Attorney	 Thiem	 waived	 any	 objection	 to	 defects	 in	 the	 contempt	

motion	for	sanctions	by	failing	to	raise	those	issues	below.		As	Ard	acknowledged	at	oral	argument,	
however,	 Attorney	 Thiem	 did	 not	 “miss”	 a	 twenty-one-day	 deadline	 to	 respond	 to	 the	 motion	
because	the	motion	was	not	properly	presented	in	the	first	place.		
12	

Further,	the	court	erred	in	entertaining	any	request	for	relief	based	on	Ard’s	

February	18	motion	because	it	bears	no	meaningful	resemblance	to	a	motion	

that	satisfies	the	essential	requirements	of	Rule	66.		See	Lake,	2016	ME	64,	¶	9,	

138	A.3d	483.		We	therefore	remand	with	instructions	for	the	court	to	dismiss	

the	motion.7	

         The	entry	is:	

                            Order	 denying	 Nicole	 Tucker’s	 motion	 to	
                            terminate	 contact	 affirmed.	 	 Order	 of	 contempt	
                            and	 sanctions	 against	 Attorney	 Susan	 C.	 Thiem	
                            vacated.	 	 Remanded	 with	 instructions	 to	
                            dismiss	 the	 motion	 for	 sanctions	 against	
                            Attorney	Thiem.		
	
	     	     	     	      	      	
	
Susan	C.	Thiem,	Esq.	(orally),	Law	Office	of	Susan	C.	Thiem,	Esq.,	Lincolnville,	
appellant	pro	se	and	for	appellant	Nicole	Tucker	
	
Roger	L.	Hurley,	Esq.	(orally),	Camden,	for	appellee	Serena	Ard	
	
	                    	
Waldo	County	Probate	Court	docket	number	2011-0160	
FOR	CLERK	REFERENCE	ONLY	




   7	 	 As	 we	 have	 noted	 supra,	 the	 court	 has	 not	 specified	 the	 dollar	 amount	 of	 Attorney	 Thiem’s	

remedial	sanction.		In	a	different	context,	we	have	held	that	where	an	order	of	monetary	sanctions	
does	 not	 quantify	 the	 amount	 the	 responsible	 party	 must	 pay,	 an	 appeal	 from	 that	 order	 is	
interlocutory	and	must	be	dismissed.		Conservatorship	&	Guardianship	of	Ann	B.	Thomas,	2017	ME	
11,	¶¶	10-11,	---	A.3d	---.		Here,	on	its	face,	Ard’s	motion	was	defective	to	an	extent	that	it	could	not	
even	invoke	the	court’s	authority	to	grant	relief.		See	Estate	of	Lake,	2016	ME	64,	¶	9,	138	A.3d	483.		
Therefore,	a	remand	for	the	court	to	determine	the	amount	of	any	sanctions	would	be	fruitless,	and	
we	dispose	of	the	matter	here.